Title: To Thomas Jefferson from Christopher Ellery and Nehemiah Knight, 14 December 1803
From: Knight, Christopher Ellery and Nehemiah
To: Jefferson, Thomas


               
                  Washington Decr. 14th. 1803—
               
               C. Ellery & N. Knight present their highest respects to the President of the United States—
               And beg to be permitted to observe, that having perused a letter of this date from General Stanton to the President, recommending Peleg S. Thompson for the place of surveyor, they find no difficulty in joining in the recommendation; convinced from the circumstance of his having been brought up under the immediate care of General Stanton, that his acquirements and character must be well known to the General, and that the representation made is perfectly just.
               
                  Christ. Ellery
                  N. Knight
               
            